     Case 2:19-cv-06675-SVW-RAO Document 13 Filed 11/08/19 Page 1 of 2 Page ID #:40



1     Todd M. Friedman (216752)
2     Adrian R. Bacon (280332)
      Law Offices of Todd M. Friedman, P.C.
3
      21550 Oxnard St., Suite 780
4     Woodland Hills, CA 91367
5
      Phone: 877-206-4741
      Fax: 866-633-0228
6     tfriedman@toddflaw.com
7     abacon@toddflaw.com
      Attorneys for Plaintiff
8

9                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
10

11    JIMMY GUARDINO, individually and                    )
      on behalf of all others similarly situated,         )
12
      Plaintiff,                                          )         Case No.:
13                                                        )         2:19-cv-06675-SVW-RAO
      vs.                                                 )
14                                                              NOTICE OF SETTLEMENT
                                                          )
15                                                              AS TO INDIVIDUAL CLAIMS
      MACY’S CREDIT AND CUSTOMER                          )
                                                                ONLY
16    SERVICES, INC., and DOES 1 through                  )
      10, inclusive, and each of them,                    )
17
      Defendant.                                          )
18                                                        )
19
            NOW COME THE PLAINTIFF by and through their attorney to
20
      respectfully notify this Honorable Court that this case has settled as to individual
21
      claims only. Plaintiff requests that this Honorable Court vacate all pending
22
      hearing dates and allow sixty (60) days with which to file dispositive
23
      documentation. Dispositional documents will be forthcoming. This Court shall
24
      retain jurisdiction over this matter until fully resolved.
25
      Dated: November 8, 2019                    Law Offices of Todd M. Friedman, P.C.
26

27
                                                              By: s/ Adrian R. Bacon
28                                                             Adrian R. Bacon, Esq.



                                         Notice of Settlement - 1
     Case 2:19-cv-06675-SVW-RAO Document 13 Filed 11/08/19 Page 2 of 2 Page ID #:41



1
                                CERTIFICATE OF SERVICE
2

3     Filed electronically on November 8, 2019, with:
4
      United States District Court CM/ECF system
5

6
      Notification sent electronically on November 8, 2019 to:

7     To the Honorable Court, all parties and their Counsel of Record
8

9
                               By: s/ Adrian R. Bacon
10                              Adrian R. Bacon, Esq.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Settlement - 2
